OPINION
Defendant, Dean W. O'Neal, appeals from a judgment in the amount of one thousand dollars, plus costs, entered in favor of Plaintiff, Danielle Fritz.
Fritz filed a complaint against O'Neal in the small claims division of Kettering Municipal Court.  Fritz alleged that O'Neal had damaged or destroyed household goods at her home, stolen her car keys, and "mail bombed" her computer.
A hearing was held on the claims before a magistrate on August 31, 1999.  The magistrate made findings of fact and entered a decision in favor of Fritz on her claims for relief in the amount of one thousand dollars, plus costs.  O'Neal filed objections.  The court overruled O'Neal's objections and adopted the magistrate's decision.  O'Neal filed a timely notice of appeal to this court.
O'Neal's brief on appeal fails to specify assignments of error in the form contemplated by App.R. 16(A).  Nevertheless, it is clear from the arguments he presents that he challenges the correctness of the magistrate's findings that the trial court adopted, over O'Neal's objections.  We cannot determine whether the court erred in that regard, however, because the record on appeal contains no transcript of the hearing before the magistrate.  Therefore, we must presume the validity of the trial court's proceedings, and affirm.  Knapp v. Edwards Laboratories
(1980), 61 Ohio St. 2d 197.
  ________________________________ GRADY, P.J.
BROGAN, J. and YOUNG, J., concur.